FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                       November 27, 2012
                         UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                            Clerk of Court
                                      TENTH CIRCUIT



 SAM WILLIAM PALMER,

           Petitioner-Appellant,
 v.                                                           No. 12-9002
 COMMISSIONER OF INTERNAL                               (Docket No. 1398-10)
 REVENUE,                                              (United States Tax Court)

           Respondent-Appellee.



                                   ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is, therefore,

submitted without oral argument.

       Petitioner-appellant Sam William Palmer, proceeding pro se, appeals a decision of

the United States Tax Court finding that he owed a $656.00 deficiency on his 2006


       *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
income tax and $239.44 in penalties. We exercise jurisdiction under 26 U.S.C. §

7482(a)(1), and we dismiss the case for Palmer’s failure to pay sanctions we imposed in a

prior proceeding. We also grant the motion for sanctions filed by the Commissioner of

Internal Revenue (“Commissioner”).

                                              I

       Palmer received $15,019 in income in 2006, but he did not file a tax return

reporting his income, and he did not pay the tax due. The Commissioner issued Palmer a

notice of deficiency, stating that he had a tax deficiency of $656.00, a failure-to-file

penalty of $147.60 under I.R.C. § 6651(a)(1), and a failure-to-pay penalty of $91.84

under I.R.C. § 6651(a)(2). The notice of deficiency was signed on behalf of the

Commissioner by Ann Hagemeyer, Field Director of Compliance Services at the IRS

Brookhaven Service Center in Holtsville, New York. Palmer sought redetermination of

the tax in the United States Tax Court.

       In Tax Court, Palmer did not dispute the Commissioner’s deficiency tax

determination nor did he dispute the penalties asserted against him. Instead, Palmer

argued that the notice of deficiency was unauthorized because only the district director

designated to the district where he resided had authority to issue him the notice. He

argued that a director from Holtsville, New York, had no authority to issue him a notice

because he is a resident of Oklahoma. The Tax court rejected Palmer’s argument as

frivolous and sustained the Commissioner’s deficiency determination and penalties.




                                              2
                                            II

       This court has previously imposed sanctions for Palmer’s “waste of judicial

resources” in pursuing a frivolous appeal. Palmer v. Comm’r, No. 11-9018, 2012 WL

1949326, at *2 (10th Cir. May 31, 2012). In that case, Palmer raised essentially the same

objections as he does here, arguing that the agents who issued a notice of deficiency for

the 2007 tax year lacked proper authority. Id. at *1. We affirmed the decision of the Tax

Court. We also imposed $4,000 in sanctions on Palmer for maintaining frivolous

arguments on appeal. In light of the “relatively simple issues the Commissioner was

required to address” in that case, we reduced the Commissioner’s requested sanction

amount from $8,000 to $4,000. Id. at *2.

       The Commissioner contends that Palmer has failed to pay the $4,000 in sanctions

that we had imposed in our prior order. According to the Commissioner, Palmer has paid

only $1,500 of the $4,000 in sanctions. Palmer does not contend otherwise.

       We have dismissed suits for a party’s nonpayment of sanctions from prior actions.

See, e.g., In re Hook, 336 F. App’x 789, 791-92 (10th Cir. 2009); Mann v. Boatright, 477

F.3d 1140, 1150 (10th Cir. 2007) (ordering that the plaintiff not be permitted to pursue

additional appeals until she has complied with the sanctions imposed); Christensen v.

Ward, 916 F.2d 1485, 1485 (same). Here, Palmer has not complied with our order

requiring him to pay $4,000 to the Commissioner, and so we dismiss this appeal.

                                            III

       The Commissioner asks that we impose $8,000 in sanctions on Palmer for

                                             3
maintaining a frivolous appeal. According to the Commissioner, we have already

rejected Palmer’s arguments as frivolous in his prior proceeding before this court, and

further sanctions are appropriate to convey to Palmer that wasteful litigation is not

without cost.

       “This court has the inherent power to impose sanctions that are necessary to

regulate its docket, promote judicial efficiency, and deter frivolous filings.” Mann, 477

F.3d at 1150 (10th Cir. 2007). See also F.R.A.P. 38 (“If a court of appeals determines

that an appeal is frivolous, it may . . . award just damages and single or double costs.”).

The court’s power to impose sanctions applies equally to pro se litigants. Kyler v.

Everson, 442 F.3d 1251, 1253 (10th Cir. 2006) (“[P]ro se litigants are subject to the same

minimum litigation requirements that bind all litigants and counsel before all federal

courts.”).

       We hold that sanctions are warranted in light of our previous order denying

Palmer’s identical arguments and his failure to present any reasonable legal arguments

before this court. Sanction awards for frivolous tax appeals “are to be determined on a

case-by-case basis.” Wheeler v. C.I.R., 538 F.3d 773, 783 (10th Cir. 2008). In addition

to providing “an effective sanction for the bringing of a frivolous appeal,” sanction

awards “serve as an effective deterrent to the bringing of future frivolous appeals, and . . .

recompense the government for at least the direct costs of the appeal.” Id. (quoting

Casper v. C.I.R., 805 F.2d 902, 906-07 (10th Cir. 1986)). In Palmer’s prior proceeding

before this court, we reduced the Commissioner’s requested sanctions from $8,000 to

                                              4
$4,000, noting that the case did not “present a situation in which the court or

Commissioner were ‘inundated’ with a ‘myriad of claims.’” Palmer, 2012 WL 1949326,

at *2 (quoting Stearman v. Comm’r, 436 F.3d 533, 539 (5th Cir. 2006)). However, as

evidenced by this appeal, the reduced sanction award of $4,000 did not serve as an

effective deterrent to Palmer from bringing subsequent frivolous appeals to this court.

When a taxpayer repeatedly engages in frivolous litigation to avoid paying lawful income

taxes, this court has imposed the Commissioner’s requested sanction award in full,

especially if the taxpayer was undeterred by prior monetary sanctions. See, e.g., Ford v.

Pryor, 552 F.3d 1174, 1180 (10th Cir. 2008); Kyler, 442 F.3d 1251; Williamson v. Sena,

230 F. App’x 815, 817 (10th Cir. 2007). In light of Palmer’s repeatedly frivolous

appeals, we grant the Commissioner’s motion for sanctions in the full amount of $8,000.

                                             IV

       Because Palmer has not complied with our order requiring him to pay $4,000 to

the Commissioner, we DISMISS this appeal. The Commissioner’s motion for sanctions

in the amount of $8,000 is GRANTED.


                                                  Entered for the Court



                                                  Mary Beck Briscoe
                                                  Chief Judge




                                             5